Evans, C. J.
(dissenting). I think the trial court properly allowed the application of credits to stand as made by the bank, and that its judgment ought to be *282affirmed, without modification. The insurance policy in question and the deed of the land were both taken as security for the same debt. The payment of premiums on the policy was a necessary expense for the maintenance of the security, and, was clearly within the contemplation of the párties. Such payment inured primarily to the benefit of the defendant. The liability of the defendant to the bank for such payment arose out of the original contract, and was not a hew debt in the sense indicated in the majority opinion. To my mind the principle laid down in the majority opinion as its guide in the application of the proceeds of the land is not applicable, and the cited authorities are therefore beside the point. Without any dispute, the defendant got the full benefit of all the proceeds of the farm and of the. insurance policy. This result of the majority opinion is to give him a duplication of credit, for the proceeds of the farm. -Such a result ought not to be attained by a straining of legal rules. On the contrary, doubts ought to be solved in favor of an equitable result.
McClain, J., joins in this dissent.